Citation Nr: 1610598	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-09 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to August 19, 2013 for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for skin disorder, to include eczema, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for endometriosis.



REPRESENTATION

Appellant represented by: Pennsylvania Department of Military & Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, and had a period of active duty for training from October 1989 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2015, the Veteran testified by videoconference from the Lebanon VA Medical Center at a hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issue of entitlement to service connection for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 19, 2013, the Veteran's fibromyalgia was not manifested by constant, or nearly so, symptoms of widespread musculoskeletal pain and tender points, and fibromyalgia symptoms were not shown to be refractory to therapy.

2.  Chronic fatigue syndrome is not shown at any time during this appeal; to the extent that the Veteran has fatigue, this is related to service-connected fibromyalgia.

3.  The Veteran does not have headaches with characteristic prostrating attacks averaging one in 2 months over the last several months or worse and, to the extent that the Veteran has headaches, these are associated with and contemplated by the Veteran's disability evaluation for fibromyalgia; a separate disability evaluation for headaches violates the rule against pyramiding under 38 C.F.R. § 4.14.

4.  Endometriosis, as likely as not, had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent prior to August 19, 2013 for fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 5025 (2015).

2.  The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for service connection for migraine (headaches), to include a separate evaluation for headaches as part of service-connected fibromyalgia, are not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.14, 4.71a, 4.124a, Diagnostic Codes 5025, 8100 (2015).

4.  The criteria for service connection for endometriosis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran a VCAA letter dated in April 2011 that included an enclosure discussing claims based on an undiagnosed illness.  Also, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA met its duty to assist the Veteran.  All relevant medical records have been obtained and associated with the record.  VA afforded the Veteran appropriate VA medical examinations.  VA further provided the Veteran a hearing on the appeal before the Board.

It is noted that the VLJ conducting the hearing on appeal satisfied the duties under 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issues on appeal, inquired about the Veteran's symptoms and dates of onset, and clarified the issue for increase prior to August 19, 2013.  Based in part on the Veteran's hearing testimony, the claim for eczema is remanded below.

Accordingly, the Board will address the merits of the claim.

II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

III.Claims for Increase

A September 2012 rating decision granted the claim for service connection for fibromyalgia.  A 20 percent evaluation was assigned from March 31, 2011 (date of claim).  In a September 2013 rating decision, the RO assigned a 40 percent evaluation for fibromyalgia from August 19, 2013 (date of VA examination).

The Veteran argues that a 40 percent evaluation for fibromyalgia is warranted prior to August 19, 2013.  She testified in November 2015 that her symptoms have been unchanged since she originally filed her claim and established entitlement to benefits.  Hearing Transcript at 3.  Specifically, she reported having had prior to August 2013 symptoms of musculoskeletal pain and tender points, irritable bowel, sleep disturbance, and fatigue.  Id. at 4-11.
Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Fibromyalgia is rated as 20 percent rating disabling when it is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating is assigned when there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).

A note under Diagnostic Code 5025 states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

While one requisite applies to all levels of the evaluation criteria (i.e., widespread musculoskeletal pain and tender points with associated symptoms), the level of disability is additionally based on the frequency of the symptoms, response to therapy and requirement for medication.

Additionally, because Diagnostic Code 5025 is not based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Factual Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent prior to August 19, 2013.  Neither the lay nor the medical evidence shows that the Veteran's symptoms more closely approximated constant, or nearly so, symptoms of widespread musculoskeletal pain and tender points, and were refractory to therapy.  The criteria for a higher evaluation are conjunctive, not disjunctive; thus, both criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

Private medical letter by Dr. R dated in September 2009 reflects that the Veteran had widespread myofascial pain, predominantly of the lower back and left sacroiliac area, right lateral chest wall, neck, and shoulders.  She denied history of rash, Raynaud's phenomena, pleuritic chest pain, and inflammatory bowel disease.  Other medical problems included migraine headaches.  A review of her systems was positive for fatigue, headaches, and irritable bowel symptoms.  She noted worsening after her father's death and non-use of Naprosyn and Flexeril.  The examiner noted that her medications were "effective in controlling her symptoms" and encouraged the Veteran to lose weight and exercise.

Private medical records dated July 2009 to May 2011 reflect a healthy but obese individual, and no complaints or findings for constant, or near constant, widespread musculoskeletal pain and tender points.  In July 2009, the Veteran reported back pain all the time-but there was no indication of pain above and below the waist.  In October 2009, the Veteran denied gastrointestinal symptoms, but indicated that she had joint pain and myalgia "with migratory aches and trigger points."  She stated that her regime "takes edge off, but does not relieve entirely."  In December 2009, the Veteran denied joint pain.  In August 2010, the Veteran reported feeling well and had no specific complaints.  She reported sporadic exercise.  She denied new musculoskeletal symptoms and reported neck pain, etc. was stable with present medication regime.  In December 2010, the Veteran denied chest pain, fatigue, change in bowel habits, diarrhea.  She appeared healthy.  The Veteran described her health as good and denied malaise.  She denied joint pain and myalgia in April 2011.

Report of VA examination dated in March 2012 reflects that the Veteran was diagnosed with fibromyalgia in 2009.  At this time, the Veteran reported use of continuous medication for control of symptoms (Tramadol, Flexeril, and Naprosyn).  Symptoms included widespread musculoskeletal pain, stiffness, fatigue, and anxiety.  The frequency was characterized as "episodic with exacerbations."  There were tender point for pain at the low cervical region, second rib, trapezius muscle, supraspinatus muscle, gluteal, greater trochanter, and knees.  The examiner indicated that there were no other pertinent physical findings or complications, conditions, signs or symptoms related to this diagnosis.  The examiner indicated that the disorder did not impact the Veteran's ability to work.  The examiner commented that the Veteran did not have a chronic undiagnosed illness, she had fatigue associated with fibromyalgia but did not meet the criteria for a diagnosis of chronic fatigue syndrome.

The Veteran argues that an evaluation in excess of 20 percent prior to August 19, 2013 is warranted because she had fatigue prior to this date, or in other words since she had filed her original claim.  See Correspondence (April 5, 2013).  However, the Board notes that an evaluation in excess of 20 percent is not predicated on a showing of fatigue as averred by the Veteran.  But rather, the applicable schedular criteria clear show that a 40 percent rating may be assigned for widespread musculoskeletal pain and tender points, with "or without associated fatigue."  38 C.F.R. § 4.71a, Diagnostic Code 5025.  As such, the existence of fatigue prior to August 19, 2013 does not alone warrant the assignment of a rating in excess of 20 percent.

The Board accepts that the Veteran is competent to report that her disability was worse than evaluated prior to August 19, 2013.  Layno, supra.  The Board also finds the Veteran's own reports of symptomatology to be credible insofar as she had some bowel problems, sleep disturbance, and headaches.  However, to the extent that she reports near constant pain (See Transcript at 5-6) prior to August 19, 2013, the Board finds that she is not credible in view of her denial of myalgia on follow-up visits with her primary care provider in the period prior to August 2013.  Therefore, her statements in this regard have diminished probative value.  Notably, neither the Veteran's documented medical complaints during the period of time at issue, nor the medical evidence, reflects that her widespread musculoskeletal pain and tender points were constant, or near constant, and refractory to therapy as is required for the next a higher evaluation.

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule.  The Board has considered whether a separate rating for headaches is more favorable to the Veteran.  However, neither the lay nor the medical evidence shows that Veteran meets the criteria for a compensable evaluation for headaches for the period prior to August 19, 2013.  The March 2012 VA examination report reflects that the Veteran has no prostrating attacks of migraine headache pain; she had non-migraine type headaches less than once every 2 months; and she did not have "very prostrating and prolonged attacks" of non-migraine headache pain.  As such, a separate evaluation for headaches would result in a zero percent evaluation.  Therefore, a separate compensable evaluation for headaches is not warranted because the minimum compensable (10 percent) evaluation requires headaches "with characteristic prostrating attacks average one in 2 months over last several months."  See 38 C.F.R. § 4.1124a. Diagnostic Code 8100 (2015).

To the extent that the RO may have assigned a 40 percent disability evaluation for fibromyalgia from August 19, 2013 without supporting medical evidence, the Board will not disturb that rating.  However, as explained, there is no basis for assigning a rating in excess of 20 percent prior to August 19, 2013.

Accordingly, the claim is denied.  As there is no distinct period where the disability more nearly met the criteria for a higher evaluation, further staging of the rating is not warranted.  Also, as the evidence is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of her service-connected fibromyalgia.  While interference with employment is contemplated by the disability rating, neither the lay nor the medical evidence suggests that the Veteran in unable to perform the mental and/or physical acts of employment due to this condition.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

IV.  Service Connection

The Veteran seeks service connection for chronic fatigue syndrome (CFS), skin disorder, endometriosis, and migraine.

The Veteran testified that a VA doctor told her that endometriosis was related to her military service.  See Transcript at 10.  The Veteran testified that she had migraine since 1991, worsened with stress.  She noted that doctors told her that her headaches could not be disassociated from diagnosed fibromyalgia.  See Transcript at 11-12.  The Veteran reported that she had not been told by any doctor that she had fatigue associated with CFS, but rather that fatigue had been related to her fibromyalgia.  See Transcript at 12-13.

Legal Criteria

Initially, the Board notes the Veteran does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

CFS

Having carefully reviewed the evidence of records, the Board finds that the preponderance of the evidence is against the claim for service connection for CFS.  CFS is not shown in service and has not been medically diagnosed at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).

In this case, neither the lay nor the medical evidence shows that the Veteran has or had CFS during this appeal.  At the hearing on appeal, the Veteran denied any prior diagnosis for CFS, but rather she noted that fatigue had been medically related to fibromyalgia.  See Hearing Transcript at 12-13.  The medical evidence shows no diagnosis for CFS, and report of VA examination dated in March 2012 reflects that the Veteran does not have CFS.  More specifically, the examiner commented that the Veteran did not have a chronic undiagnosed illness, she had fatigue associated with fibromyalgia and did not meet the criteria for a diagnosis of chronic fatigue syndrome.  A favorable medical opinion has not been submitted in this regard.

Therefore, because the claimed disability it not shown, or shown during the pendency of this claim, the claim for service connection for CFS must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  There is no doubt to resolve as the evidence is not roughly in equipoise.  Gilbert, supra.

Migraine

As explained above, a separate evaluation for migraine or headache is not warranted.  Headache is a manifestation of service-connected fibromyalgia and rated as part of that disability.  Even were the disability compensably disabling, the Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Therefore, service connection for migraine is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  Gilbert, supra.


Endometriosis

Having carefully reviewed the evidence of record, the Board finds that service connection for endometriosis is warranted.

Report of VA gynecological examination dated in March 2012 reflects diagnoses for endometriosis in 1991, small leiomyoma by ultrasound in 2009, and menorrhagia in 1991.  By history, the Veteran had pain and change in menses when on active duty, was diagnosed with ovarian cyst, and later endometriosis.  She had laparoscopic surgery.  In 2008, she had uterine ablation.  The Veteran complained of symptoms of intermittent pain and dyspareunia of uncertain etiology.  Objectively, the examiner stated that the Veteran had pelvic pain due to endometriosis, but no complications or residuals of pregnancy or other gynecological procedures.  The examiner opined that endometriosis was most likely undiagnosed during service.

Accordingly, affording the Veteran the benefit of any doubt, the claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.105; Gilbert, supra.


ORDER

An evaluation in excess of 20 percent prior to August 19, 2013 for fibromyalgia is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for migraine headaches is denied.

Service connection for endometriosis is granted.



REMAND

The Veteran seeks service connection for eczema, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  In May 2011, the Veteran reported that she was a Gulf War veteran and that "My skin problems started in 1991 shortly after I returned home."  The Veteran testified that she has sporadic eczema, a skin rash, which doctors had related to her military service-possibly caused by mosquitoes.  See Transcript at 13.  Notably, an April 2010 VA Training Letter on environmental hazards in Iraq, Afghanistan and other military installations is associated with the Veteran's claims file.

STR included report of VA examination (demobilization) dated in July 1991, which reflects normal clinical evaluation of the skin and that the Veteran denied skin diseases on the history part of that exam.

Post service private treatment records indicate that, in April 2008, the Veteran denied a history of recurrent or persistent rashes, changes in skin color, or diaphoresis.  In June 2008, the Veteran presented for complaint of rash of the right leg and toes for years, treated with Cortizone-10 and triple antibiotic creams.  The assessment was "? Contact dermatitis."  In February 2009, the Veteran had "Faint erythematous lesions in dermatomal pattern on neck over distribution of patient's pain.  No Vesicles appreciated at this time."  The assessment was shingles.  A September 2009 private treatment note shows no skin rash.  A letter dated in September 2009 from Dr. R reflects that the Veteran "denies history of rash."

The Veteran filed an application for VA compensation in March 2011.  See VA 21-526 (March 2011).  On that application, she reported skin problems, described as rashes and dryness, since 1991 and that she had previously obtained private medical treatment.

An April 2011 private treatment note indicated that the Veteran had a history of outbreaks of eczema and contact dermatitis since returning from Saudi Arabia, occurring in vaginal area, legs, and elbows.  Objectively, no was rash seen.

Report of VA skin examination dated in March 2012 reflects a history of skin rash beginning in service along with mosquito bites.  The Veteran further reported a history of "rash" on her distal lower extremities since early 1990s, treated over the years with steroid creams.  The examiner noted that on one occasion (per claims file) she was diagnosed with "contact dermatitis."  The examiner opined that:

The veteran's current skin problem is eczema. There is no correlation between this problem and insect bites. Therefore, here skin condition is not at least as likely as not related to insect bite while in military service.

The Veteran suggests that her condition is attributable to exposures during her Gulf War service, to include mosquito bites.  Although the Veteran's theory of entitlement based on mosquito bites was addressed by the examiner in 2012, the examiner did not address the broader question of whether it is as likely as not that the Veteran's skin disorder diagnosed as eczema had its onset in service, or is as likely as not related to environmental exposures while serving in Southwest Asia.  Therefore, the medical opinion is incomplete and inadequate.  

Also, the Veteran reports that she prepared a history for Gulf War Registry Exam in 1995, which are not included in the medical records at this time.  See VA Form 21-4138 (May 5, 2011).  VA's duty to assist includes obtaining relevant medical records in Federal custody.  38 C.F.R. § 3.159(c)(2).  Therefore, the AOJ must obtain these records unless efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtrain the Gulf War Registry Exam history submitted by the Veteran to VA in 1995.

2.  The March 2012 VA medical opinion on eczema should be returned to the examiner for an addendum that addressed whether it is as likely as not that: 

(a) Eczema, or any other skin disorder shown during this appeal, had its onset in service, or 

(b) Eczema, or any other skin disorder shown during this appeal, is etiologically related to disease or injury incurred in service, to include environmental exposures while serving in Southwest Asia.

(c) An undiagnosed illness manifested by rash is shown during this appeal.

The examiner must review the claims file and note this review in the addendum report.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, the AOJ should review the medical opinion and supporting bases to ensure that all the requested information and an adequate rationale is provided, or return for such.
4.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


